DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vielemeyer (US 2011/0049681) in view of Koike (US 2003/0019239).
(Claim 9) Vielemeyer teaches a method comprising:

    PNG
    media_image1.png
    415
    474
    media_image1.png
    Greyscale

forming a mask layer (fig. 4 # 30) over a substrate (20);
patterning the mask layer to expose portions of the substrate (paragraph 49);
over-etching the substrate by using the patterned mask layer as an etch mask to form a plurality of protrusions at a top surface of the substrate (fig. 5, paragraph 49),
removing the patterned mask layer (fig. 6A paragraph 52);
forming a first epitaxial layer (fig. 12B #4) over and in contact with the plurality of protrusions of the substrate; and
forming a second epitaxial layer (fig. 12B #4’) over the first epitaxial layer.
Vielemeyer lacks wherein sidewalls of the plurality of protrusions are curved.

    PNG
    media_image2.png
    170
    487
    media_image2.png
    Greyscale

However, Koike teaches wherein sidewalls of the plurality of protrusions are curved (fig. 3B, paragraph 120) as art recognized equivalents (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents. 
(Claim 11) Vielemeyer teaches wherein patterning the mask layer comprises forming a plurality of dots arranged in rows and columns (fig. 4).
(Claim 12) Vielemeyer teaches wherein an etchant used in the over-etching the substrate has a higher etch rate in a (100) crystal plane than in a (111) crystal plane.
(Claim 13) Vielemeyer teaches wherein an etchant used in the over-etching the substrate has a higher etch rate in a (110) crystal plane than in a (111) crystal plane (fig. 5).
(Claim 14) Vielemeyer teaches the method, further comprising forming a transistor (30) on the second epitaxial layer (4’) and over the plurality of protrusions of the substrate.
Allowable Subject Matter
Claims 1 – 8, 15, 16, 18 – 20, 22 and 23 are allowed, because prior art does not render obvious:
(Claim 1)    wherein a top surface of the first pyramid protrusion has a (100) crystal orientation;
a first epitaxial layer over the substrate and in contact with the first, second, third, and fourth pyramid protrusions, wherein the first epitaxial layer is a single piece of continuous material;
a second epitaxial layer over the first epitaxial layer, wherein the second epitaxial layer is a single piece of continuous material, and the first epitaxial layer is in contact with the substrate and the second epitaxial layer; and
a transistor over and partially embedded in the second epitaxial layer.
(Claim 15)  wherein a diameter of each of the holes is less than about 100 nm, and the diameter of each of the holes of the mask layer is substantially equal to a minimum width of a portion of the mask layer directly between adjacent two of the holes of the mask layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
November 19, 2022